By the Court, Shafter, J.
Indictment for rape. Verdict—Guilty of assault with intent to commit a rape.
1. After arraignment the defendant moved the Court to set *67aside the indictment on the ground “ that it does not show by the proper indorsement that it was presented to the Court by the Foreman of the Grand Jury and in their presence.” The motion was overruled, and the defendant excepted.
The indorsement was as follows:
“ Presented and filed in open Court, this 14th day of March, A. D. 1864.
“ H. E. Hall, County Clerk.”
The exception is not well taken. It may be admitted that it is a matter of jurisdictional consequence that an indictment should in fact be presented by the Foreman of the Grand Jury and in their presence, but that the indictment in question was so presented will be presumed, inasmuch as the record shows nothing to the contrary. The Crp(ifea¿^^gj{¿¿e Act prescribes no form of indorsement. -:Pu<^itity- ^oiJ»ts/%nder the late amendments to the Constituti|n and the Act of ¡April 20, 1863, passed in pursuance thereof/¿r^á, Chuffs;bfi-igenjeral criminal jurisdiction, and as such all| intendments are'in favor of the regularity of their proceediiWr" (People v. Cannor, 17 Cal. 361; People v. Robinson, 17 Cal. 368; People v. Hobson, 17 Cal. 424; People v. Lawrence, 21 Cal. 372.)
2. It appears from the record that the Court, by the request of the District Attorney, permitted other counsel to assist him at the trial. Before the trial commenced, however, the counsel of the appellant moved the Court to vacate the order. The motion was overruled and the defendant excepted.
It appears that the District Attorney had the active superintendence and management of the case during the progress of the trial. Whether the State, through him, should be allowed to avail itself of additional professional aid, was a matter addressed to the discretion of the Court, and there is nothing in the record showing that the Court abused its discretion in granting the request of the attorney. (Commomvealth v. Williams, 2 Cush. 582.)
3. On the cross examination of the prosecutrix, defendant’s counsel asked the witness if she had employed Budd & Carr *68and Heslep & Jenkins to assist the District Attorney in the prosecution. The District Attorney objected to the question, on the ground that the proof was incompetent. The objection was sustained and the defendant excepted.
We cannot determine, nor is it either necessary or proper for us to inquire, what, if any, effect an affirmative answer to the question would have had on the minds of the jury. XThe defendant had a right to, ask the question. If a witness retain counsel in a case to which he is not a party, and in the result of which he has no interest, it is a fact going to the credibility of the witness. The witness may have thus interposed on considerations of humanity, or of public justice, or he may have been influenced by private grudge; but the party against whom the witness is produced is always entitled to inquire of the witness as to the fact, and, if admitted, it goes to the jury for whatever it is worth; and such explanation of motives as the witness may give for his action goes with it. (1 G-reenl. Ev. Secs. 449, 450; Baker v. Joseph, 16 Cal. 173.)
Judgment reversed and cause remanded for further proceedings.